Case 1:19-cv-22444-RNS Document 45 Entered on FLSD Docket 09/23/2020 Page 1 of 2



                               United States District Court
                                         for the
                               Southern District of Florida

   Antonio L. Green, Plaintiff,              )
                                             )
   v.                                        )
                                               Civil Action No. 19-cv-22444-Civ-Scola
                                             )
   Franklin Pineda and others,               )
   Defendants.                               )
               Order Regarding Magistrate’s Report and Recommendation
         This case was referred to United States Magistrate Judge Lisette M. Reid
   for a ruling on all pre-trial, nondispositive matters, and for a report and
   recommendation on any dispositive matters. On August 26, 2020, Judge Reid
   issued a report and recommendation (Rep. & Rec., ECF No. 41) after screening
   pro se prisoner Plaintiff Antonio L. Green’s second amended complaint (2nd Am.
   Compl., ECF No. 35) under 28 U.S.C. § 1915A. Thereafter, this case was
   reassigned to this Court upon the direction of United States District Court
   Judge Federico A. Moreno. (ECF No. 42.) Judge Reid concludes the following
   claims should proceed:
        1. against Defendant Officer Franklin Pineda for his use of excessive force;
        2. against Defendant Sergeant Burton for her failure to intervene in Pineda’s
           alleged use of excessive force;
        3. against Defendant Major Green for her failure to intervene in Pineda’s
           alleged use of excessive force and for her deliberate indifference to a risk
           of serious harm regarding the alleged assault by the cell extraction team.
    (Rep. & Rec. at 2–3.) Judge Reid also recommends that Plaintiff Green’s claims
    against Sergeant John Doe #2 and John Does #3 through #8, for both their
    purported use of excessive force and failure to intervene, both while Plaintiff
    Green was in the medical room, be dismissed without prejudice, with leave to
    amend solely to substitute the John Does with the actual name of a particular
    defendant. (Id. at 3.) Similarly, Judge Reid further recommends that Green’s
    claims for punitive damages for these claims be dismissed without prejudice
    as well. Finally, Judge Reid recommends granting Green’s motion requesting
    service of process on Defendants Major Green and Sergeant Burton (ECF No.
    37.) No objections have been filed and the time to do so has passed. After
    review, the Court adopts Judge Reid’s report and recommendation (ECF No.
    41), with a minor modification as explained below.
         The Court agrees with Judge Reid that the claims against the three
Case 1:19-cv-22444-RNS Document 45 Entered on FLSD Docket 09/23/2020 Page 2 of 2



   Defendants, listed above, should proceed. The Court also agrees that the
   claims against the other Defendants—Sergeant John Doe #2 and John Does
   #3 through #8—should be dismissed without prejudice, subject to Green’s
   timely seeking to amend his complaint to include the actual names of the
   particular Defendants. Should Green seek to do so, as advised by Judge Reid,
   he must substitute the properly named Defendants prior to the expiration of
   the limitations period for his claims.
          Judge Reid also recommends that Green’s motion requesting service on
   Major Green and Sergeant Burton (ECF No. 37) be granted. Since this motion
   is not case dispositive, however, the Court deems Judge Reid’s purported
   recommendation an order granting Green’s motion (ECF No. 37). Any matters
   regarding service on these two Defendants remains referred to Judge Reid.
          The Clerk is directed to reactivate Defendants Major Green and Sergeant
   Burton on the docket.
           The Clerk is further directed to mail a copy of this order to the Plaintiff
   at the address indicated on the docket.
         Done and ordered at Miami, Florida, on September 22, 2020.

                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
